United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1095
                                     ___________

Jose Maria Gonzales,                      *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas.
George E. Snyder, Warden, Federal         *
Correctional Institution, Forrest City,   *      [UNPUBLISHED]
Arkansas,                                 *
                                          *
                    Appellee.             *
                                     ___________

                              Submitted: May 5, 2000

                                   Filed: May 18, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Maria Gonzales, a federal prisoner, appeals the district court's denial of
Gonzales's 28 U.S.C. § 2241 petition, in which Gonzales asserted he received
ineffective assistance of counsel. After reviewing the record and the parties' briefs, we
agree with the district court that Gonzales may not proceed under § 2241 because 28
U.S.C. § 2255 is neither an inadequate nor ineffective remedy. We affirm. See 8th Cir.
R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-